DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 – 7, 9, 10, 14 – 16, 18, 20, 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willard et al. (Pub. No.: US 2013/0096895 A1) and Kim et al. (Patent No.: US 8,224,561 B2) in view of Jones, Jr. et al. (US 8,498,818 B1).
Regarding claim 1 (Currently Amended), Willard teaches a method of detecting vehicle operational shortcomings related to fuel consumption, comprising:
determining, that fuel used during operation of the vehicle is wasted fuel use (¶ 19);
categorizing the fuel used by the vehicle into one of a plurality of wasted fuel use categories (fuel used, fuel wasted, harsh braking, excessive emissions ¶ 20);
recording, on a non-transitory computer readable medium, the categorized fuel use (recording total fuel used and showing the proportion of fuel wasted ¶ 72); 
determining performance information related to the vehicle from the recorded categorized fuel used (¶¶ 19-20); and
presenting the performance information which comprises the amount of fuel wasted (¶ 19).
Willard is silent to determining, from information obtained by a sensor positioned on a vehicle.  However, in the same field of endeavor, Kim teaches a system for assisting fuel efficient driving which utilizes sensor information by collecting information about current driving state of a vehicle (10, FIG. 1 and col. 2, lines 66-67 – col . 3, lines 1-8) and utilizing the information to display fuel economy information to a driver (FIG. 2).    
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the wasted fuel information taught by Willard to obtain information via a vehicle sensor taught by Kim in order to enhance vehicle fuel efficiency. 
determining a minimum amount of fuel required for a sortie, wherein determining the minimum amount of fuel required for the sortie comprises: determining a total amount of fuel used for the sortie; and subtracting a wasted amount of fuel categorized into the plurality of wasted fuel use categories for the sortie from the total amount of fuel used for the sortie. 
Jones Jr. teaches a system and method for calculating emissions, for vehicles, where data is retrieved from a number of stops made by a carrier during a particular time period (i.e. sortie) for picking up packages associated with a service product. Based on the time period, an allocated portion of a total amount of fuel used by the carrier during a particular time period for transporting the packages, within a distance range, is determined. A calculated amount of emissions for transporting the number of packages based on the allocated amount of fuel is further determined (col. 2, lines 6-29).  Jones Jr. further teaches a subtraction of fuel equal to an amount of fuel indicated as used (i.e. wasted category) (Emphasis Added)  for transport operational activities is calculated. The amount of fuel calculated is then added to the amount of fuel indicated as used for operational activities (col. 15, lines 51-59).
It would have been obvious to modify Willard and Kim to determine the minimum amount of fuel required for the sortie by determining the minimum amount of fuel required for the sortie comprises determining a total amount of fuel used for the sortie; and subtracting a wasted amount of fuel categorized into the plurality of wasted fuel use categories for the sortie from the total amount of fuel used for the sortie as taught by Jones Jr. in order to effectively and efficiently manage fuel 
Regarding claims 5 and 14, Kim teaches the method and system, wherein the plurality of wasted fuel use categories comprises at least one gear shifting category (col. 2, lines 17-20 and col. 3, lines 5-7).
It would have been obvious to modify Willard to where the plurality of wasted fuel use categories comprises at least one gear shifting category as taught by Kim in order to enhance vehicle fuel efficiency.

Regarding claims 6 and 15, Kim teaches the method and system, wherein the plurality of wasted fuel use categories comprises at least one speed category (col. 2, lines 10-20).
 	It would have been obvious to modify Willard to wherein the plurality of wasted fuel use categories comprises at least one speed category as taught by Kim in order to enhance vehicle fuel efficiency.

Regarding claims 7 and 16, Willard discloses the method and system, wherein the performance information further comprises operator instructions and presenting further comprises communicating the operator instructions to an operator of the vehicle during operation of the vehicle (FIG. 1).

Regarding claims 9 and 18, Willard discloses the method and system, wherein the presenting occurs via a display visible to a driver of the vehicle (FIG. 1).

Regarding claim 10 (Currently Amended), Willard teaches a system for detecting vehicle operational shortcomings, comprising:
a data storage device configured to record the sensed information (¶ 72); 
a determination module configured to determine, from the sensed information, whether fuel used during operation of the vehicle is wasted fuel use (¶ 19);
a categorization module configured to categorize the fuel used by the vehicle into one of a plurality of wasted fuel use categories (fuel used, fuel wasted, harsh braking, excessive emissions ¶ 20); and
an apparatus configured to present performance information comprising an amount of fuel wasted related to the vehicle (¶ 19),
wherein the determination module further is configured to determine the performance information from the categorized fuel used (¶¶ 19-20).
Willard is silent to at least one sensor configured to sense information about operation of a vehicle and positioned on the vehicle.  However, in the same field of endeavor, Kim teaches a system for assisting fuel efficient driving which utilizes sensor information by collecting information about current driving state of a vehicle (10, FIG. 1 and col. 2, lines 66-67 – col . 3, lines 1-8) and utilizing the information to display fuel economy information to a driver (FIG. 2).    
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the wasted fuel information taught by Willard to have a sensor configured to sense information about operation of a vehicle and positioned on the vehicle as taught by Kim in order to enhance vehicle fuel efficiency. 
determining a minimum amount of fuel required for a sortie, wherein being further configured to determine the minimum amount of fuel required for the sortie further comprises being configured to: determining a total amount of fuel used for the sortie; and subtracting a wasted amount of fuel categorized into the plurality of wasted fuel use categories for the sortie from the total amount of fuel used for the sortie. 
Jones Jr. teaches a system and method for calculating emissions, for vehicles, where data is retrieved from a number of stops made by a carrier during a particular time period (i.e. sortie) for picking up packages associated with a service product. Based on the time period, an allocated portion of a total amount of fuel used by the carrier during a particular time period for transporting the packages, within a distance range, is determined. A calculated amount of emissions for transporting the number of packages based on the allocated amount of fuel is further determined (col. 2, lines 6-29).  Jones Jr. further teaches a subtraction of fuel equal to an amount of fuel indicated as used (i.e. wasted category) (Emphasis Added) for transport operational activities is calculated. The amount of fuel calculated is then added to the amount of fuel indicated as used for operational activities (col. 15, lines 51-59).
It would have been obvious to modify Willard and Kim to determine the minimum amount of fuel required for the sortie by determining the minimum amount of fuel required for the sortie comprises determining a total amount of fuel used for the sortie; and subtracting a wasted amount of fuel categorized into the plurality of wasted fuel use categories for the sortie from the total amount of fuel used for the sortie as taught by Jones Jr. in order to effectively and efficiently manage fuel 
Regarding claims 20 and 23, Willard discloses the method and system further comprising attributing fuel used during a current time frame as normal fuel use and storing fuel used in a fuel-use log in association with an attributed category (fuel used, fuel wasted, harsh braking, excessive emissions ¶ 20).

Regarding claims 21 and 24, Willard discloses the method and system, further comprising attributing an amount of fuel used outside an efficient range to a gearing category and recording the attribution in a fuel-use log, based upon engine speed (engine speed ¶ 8) being outside of a fuel-efficient range for a selected gear (¶¶ 19-20).

Claim Rejections - 35 USC § 103
Claims 4, 8, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willard et al. (Pub. No.: US 2013/0096895 A1) and Kim et al. (Patent No.: US 8,224,561 B2) in view of Jones, Jr. et al. (US 8,498,818 B1) as applied to claim 1 and 10 above, and further in view of Murphy et al. (US 6,571,168 B1).
Regarding claims 4 and 13, Kim teaches wasted fuel categories relating to vehicle speed (Fig. 5B) and Willard teaches a wasted fuel category (¶ [0020]) however does not explicitly teach the wasted fuel use categories comprising at least one idle gear category.  In the same field of endeavor, Murphy teaches a system for determining fuel usage which utilizes a vehicle computer to categorize fuel information within a jurisdiction of travel (Abstract). Fuel performance information is displayed to a user via a display (Fig. 2) and the user can be made aware of their fuel consumption (col. 2, lines 20-24). Specifically and ideally, the system is 
It would have been obvious to modify the fuel categories taught by Kim and Willard to comprise at least one idle category taught by Murphy in order to more accurately determine fuel usage of a vehicle.

Regarding claims 8 and 17, Murphy teaches the method and system comprising receiving global positioning satellite signals (46, Fig. 1).
It would have been obvious to modify Willard and Kim to comprise receiving a GPS signal as taught by Murphy in order to more accurately determine fuel usage of a vehicle based on its location.

Allowable Subject Matter
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.  Applicants argue that Jones fails to disclose subtracting a wasted amount of fuel categorized into the plurality of wasted fuel use categories for the sortie from the total amount of fuel used for the sortie, as recited in claim 1.  Examiner respectfully disagrees as Jones Jr. teaches a subtraction of fuel equal to an amount of fuel indicated as used (i.e. wasted category) (Emphasis Added) for transport operational activities is calculated. The amount of fuel calculated is then added to the amount of fuel indicated as used for operational activities (col. 15, lines 51-59).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663